Case 1:18-cr-00334-CMA-GPG Document 58 Filed 09/02/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Criminal Action No. 18-cr-00334-CMA-GPG

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  CHRISTOPHER LAWRENCE HUGGETT,

         Defendant.


        ORDER ADOPTING AND AFFIRMING JULY 2, 2019 RECOMMENDATION
                  OF UNITED STATES MAGISTRATE JUDGE


         This matter is before the Court on the Recommendation of Magistrate Judge

  Gallagher (Doc. #39). The Court notes that pursuant to the terms of the written plea

  agreement, Defendant entered a plea of guilty to Count One of the Indictment which

  charged violation of 21 U.S.C. § 841(a)(1), (b)(1)(C), distribution of fentanyl resulting in

  death. The Court also notes that Defendant consented to Magistrate Judge Gallagher

  advising him with regard to his Constitutional rights and his rights pursuant to Rule 11 of

  the Federal Rules of Criminal Procedure. Magistrate Judge Gallagher conducted the

  Rule 11 hearing on July 2, 2019 which time he appropriately advised the Defendant of

  his rights and made inquiry as to the Defendant’s understanding of the charges, the

  terms of the plea agreement, the voluntariness of his plea, and of the consequences of

  pleading guilty. Based on that hearing Magistrate Judge Gallagher recommended that
Case 1:18-cr-00334-CMA-GPG Document 58 Filed 09/02/20 USDC Colorado Page 2 of 2




  the District Court Judge accept Defendant's plea of guilty to Count One of the

  Indictment.

         Neither the Defendant nor the Government has filed any objections to the

  Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

         1.     Court Exhibits 1, 2, and 3 are accepted and admitted. Exhibit 3 is to be
  docketed under restriction level 4 – court access only.
         2.     The plea as made in open court on July 2, 2019, is accepted and the
  Defendant is adjudged guilty of violation of 21 U.S.C. § 841(a)(1), (b)(1)(C), distribution
  of fentanyl resulting in death.

         DATED: September 2, 2020


                                     BY THE COURT:


                                     ___________________________________
                                     CHRISTINE M. ARGUELLO
                                     United States District Judge




                                               2
